McKean, J.
This is rather a novel case and there are evidently no reported cases in this State on the point involved. I have read over the evidence, together with the briefs and points of both counsel, very carefully. The law is no doubt well settled that a wife has an implied urgency to bind her husband for her necessaries, when he fails to supply them. The English cases cited uphold plaintiffs’ contention, and the two Georgia cases are strongly in their favor. I cannot well disregard them and feel justified in following them.
Under the evidence in this case I think the plaintiffs are entitled to judgment.